DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 5/24/21, all requested changes to the specification and claims have been entered.  Claims 1-8, 10-18 and 20 were previously and are currently pending.  The amendment has resolved the pending 112(a) rejections which are herein withdrawn.

Response to Arguments
Applicant's arguments filed 7/11/21 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Heidrich (US20190154834) does not teach or fairly suggest the limitation of “wherein the event data is obtained substantially along edges of the object”.
The Examiner disagrees and the rejection is maintained below.  Heidrich discloses generating an event depth map comprising simultaneous range/depth and velocity that is generated from “event data” obtained which comprises heterodyne and homodyne images with ψ=0 used to generate per pixel velocity data corresponding “event velocity data” and an additional homodyne image with ψ=π/2 corresponding to the “event map data”, see figures 7D, .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/9/2018. It is noted, however, that applicant has not filed a certified copy of the “PS-201841008808” application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0154834 to Heidrich et al. (“Heidrich”).

As to claim 1, Heidrich discloses a method for performing depth estimation of an object in an image by an electronic device, the method comprising:  
Figs. 19, 21 and paragraphs 121, 130, 131, wherein an image of the scene is captured by the sensor of an electronic device using a RGB camera and Time-of-Flight camera); 
obtaining, using a sensor of the electronic device, from the image, pixel intensity data and event data (Figs. 19, 21 and paragraphs 121, 130, 131, wherein pixel intensity is obtained from the RGB camera and “event data” is obtained from the Time-of-Flight (ToF) camera.  Further, broadest reasonable interpretation of the limitation, it can be said that the combination of the time-of-flight sensor, RGB sensor and illumination device make up “a sensor of the electronic device”); 
generating an event depth map using the event data, wherein the event data includes event map data of the image and event velocity data of the image, and wherein the event data is obtained substantially along edges of the object (Figs. 7D, 7E, paragraphs 110-118, 136, wherein an “event depth map” comprising simultaneous range/depth and velocity that is generated from “event data” obtained which comprises heterodyne and homodyne images with ψ=0 used to generate per pixel velocity data corresponding “event velocity data” and an additional homodyne image with ψ=π/2 corresponding to the “event map data”.  Furthermore, as seen in figures 7D and 7E the edges of the object are well represented in the image and therefore, based on the broadest reasonable interpretation of the limitation, the event data is considered to be obtained substantially along the edges of the object.); and  
10generating a depth map for the object in the image using the event depth map and the pixel intensity data (paragraphs 131, 137-144, wherein the composite of pixel intensity, velocity and depth are used to create a 3D velocity field corresponds to the generated “depth map for the object”).  

As to claim 2, Heidrich discloses the method of claim 1, wherein generating the event depth map comprises: 
generating a spatio-temporal two dimensional (2D) event map and an event intensity 15image by processing the event map data of the image (Fig. 7D, paragraphs 110-118, 136, wherein the additional homodyne image with ψ=π/2 corresponding to the “event map data” is processed to comprise both a 2D spatio-temporal event map and event intensity as seen in the example homodyne image of figure 7D); and 
generating the event depth map using the spatio-temporal 2D event map and the event velocity data (Figs. 7D, 7E, paragraphs 110-118, 136, wherein an “event depth map” comprising simultaneous range/depth and velocity is generated from per pixel velocity data corresponding “event velocity data” and an additional homodyne image with ψ=π/2 corresponding to the 2D spatio-temporal event map and event intensity derived from the “event map data”).  

As to claim 3, Heidrich discloses the method of claim 2, wherein generating the event depth map using the spatio-20temporal 2D event map and the event velocity data comprises using a rotation degree of a capturing device of the electronic device and translation estimation data of the sensor of the electronic device (paragraphs 115, 120-122, 130-138, wherein the event data and thus event depth map and velocity necessarily depend on and thus use a rotation and translation of the sensor for generation).  

paragraph 137).  

As to claim 5, Heidrich discloses the method of claim 1, wherein generating the depth map for the object in the image using of the event depth map and the pixel intensity data comprises combining the event depth map with the pixel intensity data (paragraphs 131, 137-140, wherein the composite of color, velocity and depth correspond to the generated “depth map for the object”).  

As to claim 6, Heidrich discloses the method of claim 1, wherein generating the depth map for the object in the image comprises: 
obtaining a red, green, and blue (RGB) image from the image using the pixel intensity data (Figs. 19, 21 and paragraphs 78, 121, 130, 131, 139, wherein pixel intensity is obtained from the RGB camera);  
5generating an intermediate depth map based on the event depth map and an event intensity image (Figs. 7D, 7E, paragraphs 110-118, 136, wherein an “event depth map” comprising simultaneous range/depth and velocity is generated from “event data” and corresponds to the intermediate depth map); and 
generating the depth map by combining the intermediate depth map with the RGB image (paragraphs 131, 137-144, wherein the composite of pixel intensity, velocity and depth are used to create a 3D velocity field corresponds to the generated “depth map for the object”).  

paragraphs 141-144).  

As to claim 8, Heidrich discloses the method of claim 6, wherein generating the depth map for the object in the image further comprises post-processing the intermediate depth map using depth smoothing and 15hole filling of the intermediate depth map (paragraphs 141-144).  

As to claim 10, Heidrich discloses the method of claim 1, further comprising performing timing synchronization and timing correction of the event data with respect to the pixel intensity data (paragraphs 120-122, 130, 131, 137, wherein mapping event data and pixel intensity corresponds to timing synchronization and correction).  

25As to claim 11, Heidrich discloses the method of claim 1, further comprising: 
performing a frequency scaling for a depth estimation circuitry of the electronic device based on a scene data rate of the data and a maximum throughput of the electronic device (paragraphs 105-118); and 
determining an operational frequency of the electronic device based on the frequency scaling (paragraphs 105-118).  

As to claim 12, Heidrich discloses the method of claim 1, further comprising: 
obtaining, by the sensor, depth information of the object in the image; and obtaining, by the sensor, motion information of the object in the image (paragraphs 110-118, 141-144, wherein the images obtained by the ToF camera are used for obtaining depth and velocity/motion information. Further motion information in the form of optical flow is obtained from the pixel intensity image).  

5As to claim 13, Heidrich discloses the method of claim 1, further comprising generating the pixel intensity data by interpolating accumulated event data (paragraphs 141-144).  

	As to claims 14 and 20, please refer to the rejection of claim 1 above.  Heidrich further discloses a processor implementing instructions stored on a non-transitory computer readable medium (paragraphs 125-128).

	As to claims 15-18, please refer to the rejections of claims 2, 3, 5 and 6, respectively, above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/AARON W CARTER/Primary Examiner, Art Unit 2665